IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-40464
                          Conference Calendar
                           __________________


JAMES BERNARD STAFFORD,

                                       Plaintiff-Appellant,

versus

CLIFTON E. WARNER,
TENIE F. WOODARD,

                                       Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:94-CV-980
                         - - - - - - - - - -
                          February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     This is an appeal from the magistrate judge's dismissal of

appellant's civil rights action as frivolous.    Appellant argues

that there was no evidence to support the disciplinary action

taken against him by the disciplinary board.    We have reviewed

the record and the magistrate judge's opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

magistrate judge.     Stafford v. Warner, No. 6:94-CV-980 (E.D. Tex.

May 4, 1995).

     AFFIRMED.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.